Title: From Alexander Hamilton to Caleb Swan, 17 February 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            (To be copied)
            Sir,
            NY. Feb. 17, 1800
          
          I have been applied to by an old soldier who served during the revolutionary war on the subject of pay which he states to be still due to him.
          He mentions to me that he was enlisted for the war in the regiment commanded by Col. Livingston, and that he was transferred in the course of the war from that regiment to the one under Col. Weisenfels—His claim is to Two years pay for his services in the first of these regiments, and to nine  months pay for his services in the last. He states that he applied to the Pay Masters and but was prevented from obtaining his claim by having been returned among the dead. You will be pleased to inform me whether the door is yet open for claims of this nature. He states The person states that he should have applied at an earlier day had he known that he was returned among the dead—This circumstance came to his knowledge but a short time about four years since—
          Caleb Swan Esr. PM General—
        